COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-14-00072-CV


IN RE CHRIS SHAWN JOHNSON                                                RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and MCCOY, J.

DELIVERED: March 13, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).